El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Como en este caso la sentencia fue dictada sobre las alegaciones, el legajo necesario para nuestra consideración del mismo lo constituirían la demanda, la contestación, la sentencia en sí, el escrito de apelación y la certificación de los autos. Los apelados, que fian solicitado la desestimación del recurso, dicen que la transcripción no podía posiblemente exceder de cincuenta páginas.
El escrito de apelación fué radicado el 21 de julio de 1934. Al presentarse la moción, Rabian transcurrido más de cuatro meses a partir de dicha fecha y más de cinco meses desde que se dictó la sentencia. La parte apelante obtuvo de-*2este tribunal varias prórrogas. Las razones aducidas para solicitarlas fueron poco satisfactorias, dados los pasos real-mente sencillos necesarios para perfeccionar la apelación que tenemos ante nos. Los apelantes sostienen que están en tiempo, toda vez que la última prórroga no había expirado al presentarse la moción. De conformidad con nuestro regla-mento y discrecionalmente, no estamos limitados por prórro-gas ex parte cuando el apelante sin causa que realmente le justifique se ha tomado más de noventa días para preparar los autos. Véase la regla 59.

El recurso debe ser desestimado por falta de gestión.